UNITED STATES SECURITIES AND EXCHANGE COMMISSION WashingtonD.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2008 River Hawk Aviation, Inc. (Exact name of Registrant as specified in charter) Nevada 0-30440 22-3537927 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification) 3103 9th Avenue Drive, Hickory, NC 28601 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (828) 322-6044 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORM 8-K Section 5 - Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On December 19, 2008, David M. Otto resigned from the Board of Directors (the “Board”) of River Hawk Aviation, Inc. (the “Company”).Mr. Otto resigned from the Board in order to focus on, and pursue, business opportunities independent of the Company for reasons which do not arise from any disagreement on any matter relating to the Company’s operations, policies or practices, or regarding the general direction of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RIVER HAWK AVIATION, INC. (Company) Date: December 22, 2008 By: /s/Calvin Humphrey Name:Calvin Humphrey Its: President, CEO
